Citation Nr: 9917000	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for dysthymia with 
fatigue, memory loss, frequent colds, loose stools with 
abdominal pain, pain in the shoulders, night sweats and 
difficulty sleeping, to include consideration as being due to 
an undiagnosed illness.

2.  Entitlement to service connection for viral infections, 
coughing, rhinorrhea and wheezing, muscle and joint pain in 
the neck, upper body, knees and hips, headaches and 
blackouts, due to an undiagnosed illness..

3.  Entitlement to service connection for post-traumatic 
stress disorder

4.  Entitlement to service connection for degenerative 
arthritis of the thoracic spine, hemifacial microsomia and a 
personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
25, to June 10, 1989 and on active duty from October 11, 1990 
to March 27, 1991.  He served in Southwest Asia during the 
Persian Gulf War from November 14, 1990 to March 12, 1991.  
This is an appeal from 1996 and 1998 rating actions by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Paul, Minnesota, which denied entitlement to service 
connection for the claimed disabilities.  The December 1996 
statement of the case included the issue of entitlement to 
service connection for a skin rash as due to an undiagnosed 
illness; however, on his August 1997 substantive appeal, the 
veteran indicated that he would not pursue that issue.  Thus, 
that matter is not in an appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's complaints of dysthymia with fatigue, 
memory loss, frequent colds, loose stools with abdominal 
pain, pain in the shoulders, night sweats and difficulty 
sleeping were not demonstrated either during the veteran's 
active military service or for several years following his 
separation from service, and all have been attributed to a 
known clinical diagnosis.

3.  There is no medical evidence establishing the current 
existence of post-traumatic stress disorder.  Diagnosed 
psychiatric disabilities include dysthymia with anxiety, 
alcohol and marijuana abuse, in remission, and personality 
disorder, not otherwise specified.  

4.  Viral infections were not demonstrated either during 
service or for several years after separation from service.

5.  Coughing, rhinorrhea and wheezing were not demonstrated 
during service.  Those symptoms were initially demonstrated 
after service and are not disabling to a compensable degree.

6.  Muscle and joint pain in the neck, upper body, knees and 
hips was not demonstrated during service and has not been 
shown to have existed for six months or more following 
service.

7.  Headaches were not demonstrated during the veteran's 
military service.  Headaches were initially medically shown 
after service but are not disabling to a compensable degree.

8.  Blackouts were not demonstrated during the veteran's 
military service.  Blackouts have not been shown to have 
existed for six months or more after service.

9.  Arthritic changes of the veteran's thoracic spine were 
not shown during service or for several years after the 
veteran's separation from service.

10.  Hemifacial microsomia is a congenital or developmental 
anomaly.  


CONCLUSIONS OF LAW

1.  Dysthymia with fatigue, memory loss, frequent colds, 
loose stools with abdominal pain, pain in the shoulders, 
night sweats and trouble sleeping, viral infections, 
coughing, rhinorrhea and wheezing, muscle and joint pain in 
the neck, upper body, knees and hips, headaches and blackouts 
are not chronic disabilities due to an undiagnosed illness 
which were incurred in or aggravated during service and these 
conditions may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 
38 C.F.R. § 3.317 (1998).

2.  The veteran's claims for service connection for a post-
traumatic stress disorder and arthritis of the thoracic spine 
are not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

3.  The veteran's hemifacial microsomia and personality 
disorder are not diseases or disabilities for which service 
connection may be established.  38 U.S.C.A. §§ 1101, 1110, 
5107; 38 C.F.R. § 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989, with the exceptions 
of the claims for service connection for post-traumatic 
stress disorder and arthritis of the thoracic spine.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts regarding those claims have been properly developed.

I.  The Claims for Service Connection for Dysthymia with 
Fatigue, Memory Loss, Frequent Colds, Loose Stools with 
Abdominal Pain, Pain in the Shoulders, Night Sweats and 
Trouble Sleeping, to Include Consideration as being due to an 
Undiagnosed Illness.

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
March 1991, do not reflect any reference to dysthymia or 
fatigue, memory loss, frequent colds, loose stools with 
abdominal pain, pain in the shoulders, night sweats and 
trouble sleeping.  None of those conditions was reported or 
found when he was examined by the service department in 
December 1991 or in May 1993.

The veteran's initial claim for VA disability benefits was 
submitted in September 1995.

The veteran was afforded a VA physical examination for 
Persian Gulf War veterans in September 1995.  He reported 
symptoms of fatigue and frequent viral infections.  He also 
reported a productive cough.  He noted occasional night 
sweats.  He indicated that he had been feeling somewhat 
depressed and had lost interest in some of his previous 
activities.  It was reported that he had had several recent 
stresses in his life including a recent divorce and a change 
in employment.  He had also recently moved to a new location.  
It was indicated that the physical examination was normal.

The veteran was afforded VA psychological testing in November 
1995.  It was indicated that the test results were consistent 
with the presence of significant depression and anxiety.  It 
was indicated that, while there was evidence of some post 
traumatic stress disorder symptomatology, he did not appear 
to meet the diagnostic criteria for that condition.  In 
particular, his scores on two tests were below the cutoff 
established for a post traumatic stress disorder 
classification, and did not provide support for that 
diagnosis.  Many of his symptoms were considered to be more 
consistent with depression than his Persian Gulf experiences.  

The veteran was also afforded a VA psychiatric examination in 
November 1995.  Various findings were recorded on mental 
status examination including moderate depression and some 
decrease in self-esteem.  The diagnoses were moderate 
dysthymia, history of alcohol and marijuana abuse, in 
remission, and personality disorder, not otherwise specified.  
The examiner stated that in his opinion the veteran did not 
meet the criteria for post-traumatic stress disorder.

The regional office later received records from a veterans' 
center reflecting that the veteran was seen in October and 
November 1995 for psychiatric problems.  Possible post-
traumatic stress disorder was indicated.

The veteran was again afforded VA psychological testing in 
October 1997.  Diagnostic impressions were made of somatiform 
disorder and anxiety disorder.  It was indicated that the 
psychosocial stressors included concern over recurrent health 
problems, unemployment and financial difficulties.

The veteran was afforded a VA psychiatric examination in 
October 1997.  He reported symptoms including fatigue, memory 
loss, lack of energy, catching colds easily, several stools 
per day, pain in the shoulders, night sweats and difficulty 
sleeping.  The examiner indicated that he believed all of 
those symptoms could be related to the veteran's depression.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of Title 
38, United States Code to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or a combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) 
of this section, provided that such disability:  (1) Became 
manifest either during active military, naval or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001; and (2) by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness included, but are not limited to various conditions 
including fatigue, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, and gastrointestinal signs or symptoms.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).

The veteran has not contended, and the record does not show 
that any of his current complaints or disorders are in any 
way related to his extended period of active duty for 
training; therefore, that period of service need not be 
further considered.  His service medical records from his 
period of active duty do not reflect any reference to 
dysthymia or fatigue, memory loss, frequent colds, loose 
stools with abdominal pain, pain in the shoulders, night 
sweats and difficulty sleeping.  Psychiatric disabilities, 
including dysthymia were initially reported several years 
following the veteran's separation from active service.  When 
the veteran was afforded the most recent VA psychiatric 
examination in October 1997, the examiner concluded that the 
fatigue, memory loss, frequent colds, loose stools with 
abdominal pain, pain in the shoulders, night sweats and 
difficulty sleeping could be related to the veteran's 
depression (dysthymia).  The veteran's dysthymia is a 
diagnosed illness and was not demonstrated either during the 
veteran's military service or for several years after his 
separation from service.  The other claimed symptoms have 
been attributed to his dysthymia, and are not disabilities 
due to an undiagnosed illness.  It follows that entitlement 
to service connection for the veteran's dysthymia with 
fatigue, memory loss, frequent colds, loose stools with 
abdominal pain, pain in the shoulders, night sweats and 
difficulty sleeping would not be warranted either on the 
basis of direct service incurrence or under the presumptive 
provisions pertaining to service connection for undiagnosed 
illness resulting from Persian Gulf War service, since they 
have been attributed to a known clinical diagnosis.  
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. § 3.317.

II.  The Claims for Service Connection for Viral Infections, 
Coughing, Rhinorrhea and Wheezing, Muscle and Joint Pain in 
the Neck, Upper Body, Knees and Hips, Headaches and Blackouts 
as due to an Undiagnosed Illness.

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
March 1991 do not reflect any complaints or findings 
regarding viral infections, coughing, rhinorrhea and 
wheezing, muscle and joint pain in the neck, upper body, 
knees and hips, headaches or blackouts.  None of those 
conditions were either reported or shown when the veteran was 
afforded examinations by the service department in December 
1991 and May 1993.  The conditions were initially shown 
several years following the veteran's separation from 
service.  Thus, service connection would not be warranted for 
any of the claimed disorders on a direct basis.  38 U.S.C.A. 
§§ 1110, 1131.  

The veteran's viral infections are a diagnosed illness and 
service connection may not be established for those 
infections under the presumption based on service in the 
Persian Gulf.  The veteran's coughing, rhinorrhea, wheezing 
and headaches have not been shown to be present to a 
compensable degree.  When he was seen at the Gateway Family 
Health Clinic in 1995 a chronic cough was reported.  However, 
when he was afforded a VA general medical and pulmonary 
examination in November 1995, it was indicated that there was 
no cough. The chest was clear to percussion and auscultation. 
On the October 1997 VA general medical examination, it was 
again stated that there was no cough and the lungs were clear 
to auscultation and percussion.  Pulmonary function studies 
in October 1997 were normal.  On another VA examination 
conducted in November 1997, it was indicated that the nose 
was normal except for mildly edematous mucosa. The septum was 
deviated but he had a reasonable nasal passage.  It was 
indicated that the nasal/pharynx examination was normal.  In 
the absence of chronic manifestations, a compensable 
evaluation for coughing, rhinorrhea and wheezing would not be 
warranted under the provisions of diagnostic codes 6502-6600.  
On a November 1997 VA examination, the veteran reported 
having almost daily headaches; however, the headaches were 
typically relieved by aspirin.  There was no indication of 
prostrating attacks.  Thus, a compensable evaluation for the 
headaches under diagnostic 8100 would not be in order.  The 
muscle and joint pain in the neck, upper body, knees and hips 
and blackouts have not been objectively confirmed or 
verified; nor have they been shown to be present for six 
months or more.  When the veteran was afforded a VA 
neurological examination in November 1995, he indicated that 
he had had only one episode of loss of consciousness.  Thus, 
service connection would not be warranted for any of those 
disorders under the presumption pertaining to Persian Gulf 
War service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

III.  The Claims for Service Connection for a Post Traumatic 
Stress Disorder and Arthritis of the Thoracic Spine.

With regard to the veteran's claims for service connection 
for post traumatic stress disorder and arthritis of the 
thoracic spine, the Board finds that those claims are not 
well-grounded.  Thus, his appeal regarding those issues must 
fail and there is no duty to assist him further in the 
development of those claims because such additional 
development would be futile.  38 U.S.C.A. § 5107(a).

As noted previously, the veteran's service medical records, 
including the report of his physical examination for 
separation from service in March 1991 do not reflect any 
reference to a psychiatric disability.  There was also no 
reference to a psychiatric condition on the December 1991 and 
May 1993 physical examinations conducted by the service 
department.  Psychiatric conditions, variously diagnosed, 
were initially medically demonstrated after the veteran's 
separation from service.  Further, when the veteran was 
afforded VA psychological testing in November 1995 it was 
indicated that, while there was some post-traumatic stress 
disorder symptomatology, the veteran did not meet the 
diagnostic criteria for that condition.  On the November 1995 
VA psychiatric examination the examiner indicated that the 
veteran did not meet the criteria for post-traumatic stress 
disorder.  Post-traumatic stress disorder also was not 
demonstrated on the October 1997 VA psychiatric examination.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this case, the 
veteran has not submitted any medical evidence, opinion or 
other independent evidence which supports his claim for 
service connection for a post-traumatic stress disorder.  As 
noted previously, the presence of that condition has not been 
demonstrated on the VA examinations conducted after service.  
Given the evidence that is of record, the claim for service 
connection for a post-traumatic stress disorder may not be 
considered well grounded.  Since the claim is not well 
grounded it must accordingly be denied.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 
(1995).

Although the Board has considered and disposed of the 
veteran's claim for service connection for a post-traumatic 
stress disorder on a ground different from that of the 
regional office, that is, whether the claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue whether the 
claim is well grounded would be pointless and in light of the 
law cited above would not result in a determination favorable 
to the veteran.  VA O.G.C. PREC. Op. 16-92, 57 Fed. Reg. 49, 
747 (1992).  To submit a well-grounded claim, the veteran 
would need to offer competent evidence, such as a medical 
report, that he currently has post-traumatic stress disorder 
and that that condition is related to service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

With regard to the veteran's claim for service connection for 
arthritis of the thoracic spine, that condition was not 
demonstrated either during the veteran's military service or 
for several years thereafter.  There is no indication of any 
relationship between that condition and the veteran's 
military service.  Thus, that claim is also not well 
grounded.

IV.  The Claims for Service Connection for Hemifacial 
Microsomia and a Personality Disorder.

The veteran's service medical records do not reflect any 
reference to hemifacial microsomia or a personality disorder.  
Hemifacial microsomia was initially diagnosed on a VA 
examination in October 1995.  As described on the report, 
that term merely meant that the left side of his face and 
head were smaller than the right. That observation has been 
carried forward on several subsequent examinations, but no 
examiner has indicated that the hemifacial microsomia is 
anything other than a congenital or developmental anomaly.  
As such, it is not a disease or disability for which service 
connection may be established.  38 C.F.R. § 3.303(c).  A 
personality disorder was initially diagnosed on the November 
1995 VA psychiatric examination.  A personality disorder is 
also not a disease or disability for which service connection 
may be established.  Accordingly, under the circumstances, 
there is no basis for a grant of service connection for 
either hemifacial microsomia or a personality disorder.

The Board has carefully reviewed the entire record; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding any of 
the claimed disorders.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for dysthymia with fatigue, 
memory loss, frequent colds, loose stools with abdominal 
pain, pain in the shoulders, night sweats and difficulty 
sleeping, to include consideration as being due to an 
undiagnosed illness is not established.

Entitlement to service connection for viral infections, 
coughing, rhinorrhea and wheezing, muscle and joint pain in 
the neck, upper body, knees and hips, headaches and blackouts 
as due to an undiagnosed illness is not established.

Entitlement to service connection for a post-traumatic stress 
disorder, degenerative arthritis of the thoracic spine, 
hemifacial microsomia and a personality disorder is not 
established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

